NUMBER 13-11-00132-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT
OF TEXAS
 
CORPUS CHRISTI – EDINBURG
                                                                                                                             
 
IN THE MATTER OF THE
ESTATE OF BILLY JOE WILLIAMSON,
AN INCAPACITATED
PERSON
                                                                                                                             
 
On appeal from the County Court at Law No. 2
of Cameron County, Texas.
                                                                                                                             
 
MEMORANDUM OPINION
 
Before Chief Justice
Valdez and Justices Garza and Vela
Memorandum Opinion Per
Curiam
 
            On June 9, 2011, appellant
Cassandra Walker filed an unopposed motion to dismiss without prejudice her
interlocutory appeal filed in trial court cause number 2011-CGC-2-B, styled In
the Matter of the Estate of Billy Joe Williamson, an Incapacitated Person. 
In her motion, Walker states that she “does not wish to pursue an interlocutory
appeal at this time” and that the Notice of Appeal she filed in the trial court
was merely intended to “give Notice of her Intent to file a [petition for writ
of] Mandamus.”
This Court, having examined and fully
considered Walker’s motion, is of the opinion that the motion should be
granted.  Accordingly, Walker’s motion is GRANTED and this appeal is hereby
DISMISSED WITHOUT PREJUDICE.  See Tex.
R. App. P. 42.1(a)(1).
 
PER CURIAM
 
Delivered
and filed the 
23rd
day of June, 2011.